ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 05/24/2022 has been entered in full.

Response to Arguments
Applicant has amended the claims in response to the grounds of rejection set forth in the prior Office action. As the amendments overcome the pending grounds of rejection, the rejections are hereby withdrawn. There are no further pending objections or rejections. Accordingly, this application is in condition for allowance.

Allowable Subject Matter
Claims 3-10 are allowed.
The following is an examiner’s statement of reasons for allowance. Claim 8 was amended to add the limitations of claim 1 and was made into an independent claim. The claimed features of original claim 8, in combination with the remainder of the limitations of the claim 1, are neither anticipated nor obvious in view of the prior art of record.
Regarding claim 8, it would be allowable for disclosing initializing the improved DnCNN by a truncated normal distribution and obtaining a partial derivative of the loss function and updating the learnable parameters in the FBP-Net by an Adam algorithm and repeating operations in 5.2 to 5.4 until a change in a numerical value of the loss value is less than 10-5.
The combination of Matsuura in view of Cui does not explicitly disclose initializing the improved DnCNN by a truncated normal distribution and obtaining a partial derivative of the loss function and updating the learnable parameters in the FBP-Net by an Adam algorithm and repeating operations in 5.2 to 5.4 until a change in a numerical value of the loss value is less than 10-5. 
Matsuura teaches initializing the DL-ANN network 170 with an initial guess for the coefficients, but they did not explicitly disclose truncated normal distribution. Matsuura teaches calculating the loss function, but does not explicitly disclose obtaining the partial derivative of the loss function and updating the learnable parameters by an Adam algorithm. Matsuura also does not explicitly disclose repeating operations in 5.2 to 5.4 until a change in a numerical value of the loss value is less than 10-5. Therefore claim 8 would be allowable. If rewritten in independent form.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE G ALFONSO whose telephone number is (571)272-1360. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENISE G ALFONSO/            Examiner, Art Unit 2663                                                                                                                                                                                            
/SEAN M CONNER/            Primary Examiner, Art Unit 2663